Citation Nr: 1115841	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-38 549	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation for major depressive disorder with agoraphobia in excess of 30 percent from April 1, 2006 to February 27, 2008.

2.  Entitlement to an evaluation for major depressive disorder with agoraphobia in excess of 50 percent from February 27, 2008.

3.  Entitlement to an initial evaluation in excess of 30 percent for sinus disability.

4.  Entitlement to an initial evaluation in excess of 30 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1985 to March 2006.  

These matters come before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  The Detroit, Michigan RO has assumed jurisdiction of the Veteran's claims.

In August 2009, the Veteran testified before a Decision Review Officer (DRO) in Detroit, Michigan.  A transcript of that hearing is of record.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues currently before the Board were placed in appellate status by a notice of disagreement expressing dissatisfaction with original rating assignments, the Board has characterized the rating issues on appeal as claims for increased initial evaluations.  Analysis of these issues, therefore, requires consideration of the rating to be assigned effective from the date of award of service connection for the claims.  

The issues of entitlement to an initial evaluation for major depressive disorder with agoraphobia in excess of 30 percent from April 1, 2006 to February 27, 2008, entitlement to an initial staged evaluation for major depressive disorder with agoraphobia in excess of 50 percent from February 27, 2008, and entitlement to an initial evaluation in excess of 30 percent for migraine headaches are addressed in addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the award of service connection, the Veteran's sinus disability has been manifested by infections occurring approximately three to five times a year with facial pressure, pain, fever, and chills, with treatment with antibiotics; radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for service-connected sinus disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The Veteran is appealing the initial rating assignment as to her sinus disability.  Because the April 2007 RO decision granted the Veteran's claim of entitlement to service connection, that claim was substantiated.  Her filing of a notice of disagreement to the initial rating assignment does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The October 2008 statement of the case (SOC) under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code for rating a sinus disability (38 C.F.R. § 4.97, Diagnostic Code 6513).  The Veteran was thus informed of what was needed to achieve the next-higher schedular rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  Thus, the duty to notify has been met.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), VA and private medical examination and treatment records, and the statements of the Veteran in support of her claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board notes that an April 2010 VA medical record reflects that the Veteran had applied for Social Security Administration (SSA) disability benefits.  (The Board also notes that the Veteran has numerous disabilities.)  SSA records are not associated with the claims file.  Nevertheless, the Board finds that a remand to obtain any such records is not warranted.  The Board is mindful of the decision in Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), in which the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the government need not obtain records in every case in order to rule out their relevance and stated that such decision would be akin to a determination that all medical records must be obtained.  Id. at 1323.  Similarly, it is not the case that a record's relevance can always be determined without reviewing the record itself.  "The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records."  Id.

The Board finds that a reasonable possibility does not exist that any SSA records would help the Veteran substantiate her claim for an evaluation in excess of 30 percent for a sinus disability.  In this regard, the Board notes that in order to obtain a higher evaluation under Diagnostic Code 6513, the evidence would need to indicate that the Veteran had undergone radical surgery and had chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus and purulent discharge or crusting after repeated surgeries.  Radical surgery refers to the removal of blood supply, lymph notes, and sometimes adjacent structures of a diseased organ or tumor during surgery.  Chronic osteomylitis is a chronic infection of the bone or bone marrow.  The record reflects that the Veteran had a septoplasty for a deviated nasal septum in 1996.  The record further reflects that she had not undergone any sinus surgeries.  The Veteran has not averred that she had radical surgery, has osteomyelitis, or has had repeated surgeries.  Moreover, the clinical evidence of record is negative for any such findings.  The clinical evidence of record includes an October 2009 VA medical record which indicates that the Veteran's chronic sinusitis was helped with medication, and January 2009 private medical correspondence which indicated that the physician's plan for treatment of the Veteran's sinus disability was medication and a daily sinus rinse.  The correspondence is negative for any indication of radical surgery, chronic osteomylelitis, or repeated surgeries.  The Veteran testified at the August 2009 DRO hearing that she was treated with antibiotics for her sinus infection.  Her testimony was negative for any indication of radical surgery, chronic osteomyelitis, or repeated surgeries.  The claims file also includes VA medical records through July 2010; such records are negative for any indication of radical surgery, chronic osteomyelitis, or repeated surgeries.  As the Veteran has not averred that she has had radical surgery, chronic osteomyelitis, or repeated surgeries, and as neither the private nor the VA medical records provide any indication of radical surgery, chronic osteomyelitis, or repeated surgeries, the Board finds that there does not exist a reasonable possibility that SSA records would obtain such information.  Based on the foregoing, the Board finds that a remand to obtain SSA records would not benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

The Board also notes that the Veteran testified at the August 2009 DRO hearing that she was currently on medication for a sinus headache that had begun approximately five weeks earlier, and that she had four or five such incapacitating episodes in the past year.  Records from this treatment are not associated with the claims file; nevertheless, the Board finds that a remand to obtain them is not necessary.  The Veteran is competent to testify as to her sinus symptoms of headache, congestion, pain, and pressure.  She is also competent to testify that she was prescribed antibiotics for this condition.  The Board finds no reason to believe that the Veteran is less than credible with regard to such a disability, and treatment.  Thus, as the Board finds the Veteran competent and credible to report her symptoms and treatment, a remand to obtain any actual records of any such complaints and treatment is not necessary.  Sabonis, 6 Vet. App. at 430.

A VA examination with respect to the issue of an initial rating for a sinus disability was obtained in July 2006.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination/opinion obtained in this case is adequate, as it is predicated on a full review of the claims file, to include the STRs, and an examination and interview with the Veteran regarding her complaints.  The examination report provided findings for consideration in rating the disability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  In addition, the claims file includes subsequent medical treatment records detailing the Veteran's complaints and treatment, and also includes the testimony of the Veteran regarding her symptoms and treatment. 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claim.  

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson, 12 Vet. App. at 119.


Rating Sinusitis

The Veteran is service-connected for a sinus disability, rated as 30 percent disabling, effective from April 1, 2006, the date for which service connection was granted.  The disability has been evaluated under Diagnostic Code 6513 for "chronic maxillary sinusitis."  See 38 C.F.R. § 4.97, Diagnostic Code 6513 (2010).

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis.  Under the general rating formula for sinusitis, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  A note following the formula defines an incapacitating episode of sinusitis as one requiring bed rest and treatment by a physician.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A July 2006 VA general medical examination report reflects that the Veteran reported that she had been having allergic rhinitis and sinusitis with congestion, with sinus pressure, and discharge including postnasal discharge almost daily for approximately 16 years.  It was noted that she gets sinus secondary infections on the average of three to four times a year and usually is treated with antibiotics.  Upon examination, her oropharynx examination was benign and there was no postnasal drainage.  Tenderness was present over both maxillary sinuses.  There was minimal congestion of the nasal mucosa with no discharge and no secondary infections.  The air flow through both nostrils was normal.  The Veteran was diagnosed with chronic allergic rhinitis and sinusitis, with no abnormalities per examination.

A September 2006 private medical record reflects that the Veteran was seen for sinus congestion.  She was diagnosed with sinusitis.

A 2007 VA medical record reflects that the Veteran reported that she had year-round allergies and chronic sinusitis, and that she had failed multiple antihistamine agents.  An October 2009 VA annual examination report reflects that the Veteran's allergies and chronic sinusitis were helped with current medication.  

Private medical correspondence from Dr. R. L. dated in January 2009 reflects that the Veteran was treated for a sinus infection on six occasions between 2007 and January 2009, with each infection being treated for 14 days.  The physician's plan was for the Veteran to be treated with medication and daily sinus rinse.  Private medical correspondence from C. B, a medical practice administrator, noted that the Veteran had missed six days of work in 2008 due to sinus infections.  

The Veteran testified at the August 2009 DRO hearing that she had four incapacitating episodes in the past year, and was on medication for a sinus infection at the time of the hearing.  She described the symptoms of her sinus disability as "a lot of facial pressure" in her check, her teeth hurt, fever, chills, and that her head "would seem like it [was] going to explode."

In consideration of the evidence of record, the Board finds that the Veteran's symptoms do not warrant an evaluation in excess of 30 percent at any point during the rating period on appeal.  The evidence does not show that the Veteran has had radical surgery with chronic osteomyelitis, or purulent discharge or crusting after repeated surgeries.  To the contrary, the record reflects that the Veteran has not had repeated surgeries and that she was treated with medication and sinus rinses.  Thus, since the award of service connection, a rating in excess of 30 percent is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6513; Fenderson, 12 Vet. App. at 119.

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's sinus disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2010).  The symptoms of her disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

For the foregoing reasons, the Board finds that the claims for a rating in excess of 30 percent for sinus disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 30 percent for sinus disability is denied.


REMAND

The Board finds that additional development is warranted for the rating issues regarding major depressive disorder with agoraphobia and migraine headaches.

April 2010 VA medical records reflect that the Veteran had applied for SSA disability benefits.  SSA records are not associated with the claims file.  As noted previously, if there exists a reasonable possibility that the records could help a Veteran substantiate her claim for benefits, the duty to assist requires VA to obtain the records.  Golz, 590 F.3d at 1317.  An April 2010 VA psychiatry medication management note reflects that a copy of the note was to be forwarded, by the examiner, to the "worker at disability determination service;" thus, there is an indication that the Veteran has filed for SSA benefits, at least in part, due to her psychiatric disability.  The Board finds that there exists a reasonable possibility that any SSA records would help the Veteran substantiate her claim for an increased evaluation for her depression disability, and VA has a duty to attempt to obtain them.  In addition, the evidence reflects that the Veteran has missed work due to her migraines.  As the rating formula for migraines includes a criterion with regard to economic inadaptability, the Board finds that if there are SSA records with regard to her migraines, such records may be useful to the Board in adjudicating the claim and may help the Veteran substantiate her claim.  Thus, on remand, the AOJ should attempt to obtain all pertinent SSA records. 

In addition, the most current VA clinical records are from April 2010.  The Board finds that the AOJ should attempt to obtain any private and VA treatment records from April 2010 to present.  

Finally, an October 2009 VA medical record reflects that the Veteran sought migraine headache medication through the private sector.  The most recent private medical record is from January 2009.  The Board finds that the AOJ should attempt to obtain any private records from January 2009 to present.  

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers (VA and private) from whom she has received mental health/psychiatric treatment and migraine treatment, and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, attempt to obtain all identified pertinent VA medical records from April 2010 to present, and all pertinent private medical records from January 2009 to present.

2.  Contact SSA and obtain a copy of all agency records and all decisions which awarded or denied the Veteran SSA disability benefits, including all medical records used to make any such decision(s).  

3.  After undertaking any other development deemed appropriate, re-adjudicate the remaining issues on appeal.  If any benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until she is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


